                                 UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF
                                    TENNESSEE GREENEVILLE

  UNITED STATES OF AMERICA                       )
                                                 )
  v.                                             )       Case No. 2:19-CR-96
                                                 )       JUDGE: GREER
  JOSHUA MARTIN HALL                             )

              UNITED STATES’ RESPONSE IN OPPOSITION TO
DEFENDANT’S OBJECTIONS TO MAGISTRATE’S REPORT AND RECOMMENDATIONS


          Comes now the United States of America, by and through J. Douglas Overbey, United

  States Attorney for the Eastern District of Tennessee, and responds in opposition to the

  defendant’s objections to the Report and Recommendations, filed as Document 360 in the

  above captioned case. The United States respectfully requests that the defendant’s objections

  be overruled, and states the following in support thereof:

          In response to the motion, the United States relies upon its response in opposition to the

  defendant’s motion for dismissal (Doc. 300) as if fully restated herein. The United States

  further relies upon the Magistrate Judge’s Report and Recommendation (Doc. 320) and the

  thorough reasoning therein. Additionally, the United States will address the new issues raised in

  the defendant’s objection.

                               Defendant’s Claim of New Evidence

          The defendant appears to offer the submission of “new evidence” to be considered by

  this Court. The proposed evidence to be offered is the Defendant’s Docket Sheet in CMECF. It

  is unclear to the United States how this submission is new evidence. The Docket Sheet has been

  in existence since the inception of the case. Moreover, it was in existence at the time the

  defendant filed his original motion to dismiss. Nevertheless, the United States anticipates that

  this Court, like the Magistrate Judge below, will consult the Docket Sheet when examining the

  case.

Case 2:19-cr-00096-JRG-CRW Document 373 Filed 07/08/20 Page 1 of 4 PageID #: 889
                      Consideration of a Lack of a Judgment of Continuance

         Defendant next asserts, without citing to any controlling authority, that “[t]he District

  Court is required to consider the lack of a Judgment of Continuance in deciding whether the

  case against the Defendant should be dismissed because the United States and this Court

  violated the Speedy Trial Act by failing to try the defendant within the seventy days called for

  by the Speedy Trial Act.” Even if this proposition is true, it fails in the context of this case. This

  is a multiple defendant conspiracy case. Therefore, no dates were set when the defendant had

  his initial appearance on July 31, 2019. Accordingly, a Judgment of Continuance could not be

  properly moved for nor granted. Put simply, there were no dates to be continued.


                   Defendant’s Claim that the Magistrate Erred concerning an

   Ends of Justice Continuance and the Calculation of Defendant’s Speedy Trial Act Clock

         The defendant contends that the Magistrate erred in finding that the “initial appearance

  and arraignment of the last codefendant” which occurred on January 31, 2020, “established a

  Speedy Trial Act date of April 30.” The defendant asserts that this finding is in “direct violation

  of the Supreme Court’s ruling.” This contention, however, is not supported by case law. To the

  contrary, as noted in the Magistrate’s Report and Recommendation, “[t]he single Speedy Trial

  Act clock that applies to every defendant in such a situation is the one that attaches to the last

  co-defendant brought before the court.” See, e.g., United States v. Culpepper, 898 F.2d 65 (6th

  Cir. 1990). When multiple codefendants remain at large, the Speedy Trial Act clock does not

  begin to run so long as the delay attributable to the absence of the defendants is reasonable. Id.

  Here, the delay was reasonable, and the defendant has offered no facts which would support a

  finding that the government was less than diligent in bringing thirty codefendants before the

  court. Nor has the defendant offered any proof that the delay was unreasonable for any other

  reason. Therefore, the Speedy Trial Act date was correctly calculated. Additionally, the


                                      2 Filed 07/08/20 Page 2 of 4 PageID #: 890
Case 2:19-cr-00096-JRG-CRW Document 373
  Magistrate Judge, after counsel for multiple defendants made oral motions to set the trial

  outside the Act, made an explicit finding that the ends of justice were served and the time

  following was properly excludable. Therefore there was no error.


       Defendant’s Claim that the Government had the Obligation to Petition the Court

     for a Continuance upon Approaching the end of the Seventy Day Speedy Trial Period

         Finally, the defendant asserts that “…at the very least, the government had the

  obligation to petition the Court for a continuance upon the approaching of the end of the

  seventy-day Speedy Trial period.” This argument is unsupported by case law and, in the context

  of this case, without merit. As discussed above, during the initial seventy-day period the

  defendant’s Speedy Trial Act period had not begun to run because he was a codefendant in a

  thirty-one defendant indictment. Again, no dates had been set within the first seventy days for

  the defendant, so there was nothing for the government to move to continue. Rather, it was the

  defendant who had every opportunity to petition the Court for a severance or other remedy if

  there was concern of a violation of the Speedy Trial Act. No such motions were filed. For these

  reasons, the defendant is not entitled to relief under the Speedy Trial Act or the Sixth

  Amendment.

                                             Conclusion

         Based upon the foregoing, the defendant has failed to demonstrate error or an

  adequate basis to sustain the objections. Accordingly, the United States respectfully requests

  that the Court overrule the defendant’s objections and adopt the Magistrate’s Report and

  Recommendation.

           Respectfully submitted this, the 8st day of July, 2020.


                                                  J. DOUGLAS OVERBEY
                                                  United States Attorney


                                      3 Filed 07/08/20 Page 3 of 4 PageID #: 891
Case 2:19-cr-00096-JRG-CRW Document 373
                                By:   s/ Thomas McCauley
                                      THOMAS MCCAULEY, TN Bar#035250
                                      Assistant United States Attorney
                                      220 W. Depot Street, Suite 423
                                      Greeneville, TN 37743
                                      423/639-6759
                                      Thomas.McCauley@usdoj.gov




                                      4 Filed 07/08/20 Page 4 of 4 PageID #: 892
Case 2:19-cr-00096-JRG-CRW Document 373
